                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                       LONDON

 UNITED STATES OF AMERICA,                        )
                                                  )
        Plaintiff,                                )     Criminal No. 6:11-cr-28-GFVT-HAI-1
                                                  )
 V.                                               )
                                                  )
 JEFFERY STEVEN PRATT,                            )                    ORDER
                                                  )
        Defendant.                                )


                                       *** *** *** ***

       This matter is before the Court on the Recommended Disposition [R. 74] filed by United

States Magistrate Judge Hanly A. Ingram. The Defendant, Jeffery Steven Pratt, is charged with

two violations of his supervised release conditions. Id. at 2. The two violations allege that he

unlawfully used a controlled substance and that he committed “another federal, state, or local

crime.” Id. Judgment was originally entered against the Defendant in January 11, 2012, after

Mr. Pratt was found guilty on one count possession with the intent to distribute oxycodone. Id.

at 1. He was originally sentenced to 57 months followed by a three-year term of supervised

release. Id. Mr. Pratt began his term of supervised release on February 20, 2015. Id.

       In March 2017, the Defendant had his supervised release revoked for the first time after

he was found guilty of using and possessing marijuana. Id. at 1. This resulted in the Defendant

being sentenced to nine months of imprisonment and two-years of supervised release. Id.

       In September 2017, Pratt was again released and began his additional term of

supervision.
       On October 2, 2018, the United States Probation Office issued a Supervised Release

Violation Report which initiated these proceedings. Id. This report alleged two violations. Id.

       The Report first complains that Mr. Pratt unlawfully used a controlled substance. Id. at 2.

As the basis for this violation, the Report alleges that the Defendant provided a urine sample that

tested positive for amphetamine and methamphetamine. Id. Mr. Pratt confessed to his probation

officer that he took Adipex and methamphetamine. Id. Mr. Pratt does not have a prescription for

amphetamines. Id. This conduct would constitute a Grade B violation. Id.

       The Report goes on to allege that Mr. Pratt positive drug test and confession have

triggered a violation of his agreement “not [to] commit another federal, state or local crime.” Id.

Because of Mr. Pratt’s prior drug conviction, use is the same as possession. Therefore, his

confession and positive drug test would be a Class E Felony. Id. This conduct constitutes a

Grade C violation. Id.

       At the final revocation hearing, held on March 8, 2019, Mr. Pratt competently entered a

knowing, voluntary, and intelligent stipulation to all violations that had been charged by the

USPO in the Supervised Release Violation Report. [R. 74.] On March 13, 2019, Magistrate

Judge Ingram issued a Recommended Disposition which recommended revocation of Mr. Pratt’s

supervised release and a term of twelve months and one day of imprisonment with a one-year

term of supervised release. Id. at 8.

       Judge Ingram appropriately considered the 18 U.S.C. § 3553 factors in coming to his

recommended sentence. Id. at 5. Mr. Pratt’s use of drugs is linked closely with the

circumstances of his underlying offense. Id. at 6. His continued association with individuals

who use or deal in illegal substances puts him at risk of making poor choices and additional

criminal conduct. Id.
                                                 2
       Mr. Pratt has suffered personal tragedy and that remains a mitigating factor. Id. He also

suffers from serious medical issues. Id. But rather than seek appropriate professional treatment,

he continues to use drugs to self-medicate. Id. The Court needs to deter such criminal conduct

because it puts both Mr. Pratt and the community at risk. Id.

       Mr. Pratt’s self-medication is also why this Court recommends that Mr. Pratt be referred

for an evaluation for substance-abuse and mental-health treatment after he is released from the

custody of the Bureau of Prisons. Id. At 7.

       Finally, Mr. Pratt’s violations are also a serious breach of the Court’s trust. The

Defendant has been revoked before and this violation is more serious than his last. Mr. Pratt

needs to follow the rules imposed by his supervision.

       Pursuant to Rule 59(b) of the Federal Rules of Criminal Procedure, the Recommended

Disposition further advises the parties that objections must be filed within fourteen (14) days of

service. Id. at 9. See 28 U.S.C. § 636(b)(1). No objections have been filed, and Defendant Pratt

submitted a waiver of allocution. [R. 75.] Generally, this Court must make a de novo

determination of those portions of the Recommended Disposition to which objections are made.

28 U.S.C. § 636(b)(1)(c). When no objections are made, as in this case, this Court is not

required to “review . . . a magistrate’s factual or legal conclusions, under a de novo or any other

standard.” See Thomas v. Arn, 474 U.S. 140, 151 (1985). Parties who fail to object to a

magistrate judge’s report and recommendation are also barred from appealing a district court’s

order adopting that report and recommendation. United States v. Walters, 638 F.2d 947 (6th Cir.

1981). Nevertheless, this Court has examined the record and agrees with Magistrate Judge

Ingram’s Recommended Disposition. Accordingly, and the Court being sufficiently advised, it is

hereby ORDERED as follows:
                                                 3
       1.      The Recommended Disposition [R. 74] as to Defendant Jeffery Steven Pratt is

ADOPTED as and for the Opinion of the Court;

       2.      Defendant Pratt is found to have violated the terms of his Supervised Release as

set forth in the Report filed by the U.S. Probation Officer and the Recommended Disposition of

the Magistrate Judge;

       3.      Pratt’s Supervised Release is REVOKED;

       4.      Mr. Pratt is SENTENCED to the Custody of the Bureau of Prisons for a term of

twelve months and one day of imprisonment:

       6.      A one-year term of supervised release under the same conditions originally

imposed in the prior revocation judgment [R. 67] along with the added condition that, upon his

release, Mr. Pratt must be evaluated for suitable drug-abuse and mental-health treatment.

       This the 15th day of April, 2019.




                                                4
